Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Application filed on 10/15/2019. Claims 1-2 and 4-13 are pending in the case. Claims   are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller editing unit…, a UI editing unit…, an operation input unit…, a copy function unit… in claims 1-2, 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations a controller editing unit…, a UI editing unit…, an operation input unit…, a copy function unit…”invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 1-2 and 4-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Independent claims 11 and 13 recite a non-transitory “computer-readable recording medium”. These terms lack antecedent basis in the specification and/or in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Munemoto (US 7603183 B1) in view of Maeda et al. (US 2006/0089728 A1, hereinafter Maeda).

As to independent claim 1, Munemoto teaches a program development support device, comprising: a controller editing unit, which performs an editing of a controller 
a UI editing unit, which performs an editing of a user interface program (Fig. 15 The editing section 32 includes the ladder editor 32a, the screen generating editor 32b, Col. 20 lines 49-67); 
a display unit, which displays an editing screen of the controller program or a setting screen of the variables and an editing screen of the user interface program (Fig. 15 display 35);
an operation input unit, which receives an operation input of selection and movement of an element of the controller program displayed on the display unit or selection and movement of the variables (“the copying function section 32d automatically generates (draws), on the ladder diagram generated by the ladder editor 32a, ladder symbols corresponding to the marks on the screen generated by the screen generating editor 32b, while the copying function section 32d copies the attribute data of the mark as the attribute data of the ladder symbols. Specifically, the copying of the attribute data is carried out by using the drag & drop function or the copy & paste function, via a later-described clip board CB (see FIGS. 16 and 18) provided to the memory section 34” Col. 21 lines 64-67 through Col. 22 lines 1-9) ; and
a copy function unit, which reflects, on the editing screen of the user interface program, elements of the user interface program that correspond to the elements of the controller program or the variables that are moved to the editing screen of the user interface program (“the copying function section 32d automatically generates (draws), on the ladder diagram generated by the ladder editor 32a, ladder symbols 
	Munemoto does not appear to expressly teach wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited; and 
if the elements of the controller program or the variables are global variables and
there is no element of the user interface program at a movement destination of the
elements of the controller program or the variables, the copy function unit causes the
elements of the user interface program to be newly displayed on the editing screen of the user interface program.
	Maeda teaches wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited (“When the pasting destination of the selected program part is a ladder editing screen (step S3), it is determined whether a symbol is set in the sequence program of the pasting destination or not” paragraph 0043); and 
if the elements of the controller program or the variables are global variables and
there is no element of the user interface program at a movement destination of the
elements of the controller program or the variables, the copy function unit causes the

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Munemoto to comprise wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited; and if the elements of the controller program or the variables are global variables and there is no element of the user interface program at a movement destination of the elements of the controller program or the variables, the copy function unit causes the elements of the user interface program to be newly displayed on the editing screen of the user interface program. One would have been motivated to make such a combination to improve operability of creation and editing of the sequence program.

As to independent claim 2, Munemoto teaches a program development support device, comprising:
a controller editing unit, which performs an editing of a controller program or a setting of variables used in the controller program(Fig. 15 The editing section 32 includes the ladder editor 32a, the screen generating editor 32b, Col. 20 lines 49-67 );
a UI editing unit, which performs an editing of a user interface program(Fig. 15 The editing section 32 includes the ladder editor 32a, the screen generating editor 32b, Col. 20 lines 49-67 );

an operation input unit, which receives an operation input of selection and movement of an element of the controller program displayed on the display unit or
selection and movement of the variables (“the copying function section 32d automatically generates (draws), on the ladder diagram generated by the ladder editor 32a, ladder symbols corresponding to the marks on the screen generated by the screen generating editor 32b, while the copying function section 32d copies the attribute data of the mark as the attribute data of the ladder symbols. Specifically, the copying of the attribute data is carried out by using the drag & drop function or the copy & paste function, via a later-described clip board CB (see FIGS. 16 and 18) provided to the memory section 34” Col. 21 lines 64-67 through Col. 22 lines 1-9); and
a copy function unit, which reflects, on the editing screen of the user interface program, elements of the user interface program that correspond to the elements of the
controller program or the variables that are moved to the editing screen of the user
interface program (“the copying function section 32d automatically generates (draws), on the ladder diagram generated by the ladder editor 32a, ladder symbols corresponding to the marks on the screen generated by the screen generating editor 32b, while the copying function section 32d copies the attribute data of the mark as the attribute data of the ladder symbols. Specifically, the copying of the attribute data is carried out by using the drag & drop function or the copy & paste function, via a later-
	Munemoto does not appear to expressly teach wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited. 
Maeda teaches wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited (“When the pasting destination of the selected program part is a ladder editing screen (step S3), it is determined whether a symbol is set in the sequence program of the pasting destination or not” Maeda paragraph 0043); and
Muenemoto further teaches if the elements of the controller program or the variables are global variables and there is element of the user interface program at a movement destination of the elements of the controller program or the variables, the copy function unit updates the variable mapping (“The screen data, which is inherent data, includes graphic data, text data, and parts data.  The graphic data is figure data such as a line, a circle, a ellipse, a triangle, a quadrangle, a painted-out figure.  The text data includes a title of the user screen or a sentence, which are composed of characters or symbols.  The parts data is the parts-relating data mentioned previously, which is provided in advance in the screen generating editor 32b, and composed of parts name and the variable number name as display symbol data” Munemoto Col. 32 lines 24-31).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 

As to dependent claim 4, Munemoto teaches the program development support device according to claim 1,
Munemoto further teaches wherein the copy function unit updates a variable mapping of the elements when there are elements of the user interface program corresponding to the elements of the controller program at a destination of the elements of the controller program or the variables (“The screen data, which is inherent data, includes graphic data, text data, and parts data.  The graphic data is figure data such as a line, a circle, a ellipse, a triangle, a quadrangle, a painted-out figure.  The text data includes a title of the user screen or a sentence, which are composed of characters or symbols.  The parts data is the parts-relating data mentioned previously, which is provided in advance in the screen generating editor 32b, and composed of parts name and the variable number name as display symbol data” (Col. 32 lines 24-31).

As to dependent claim 5, Munemoto teaches the program development support device according to claim 4,


As to dependent claim 6, Munemoto teaches the program development support device according to claim 1.
Munemoto further teaches wherein the copy function unit detects a data type of the variable of the selected element of the controller program, and determines a display mode of the elements of the user interface program corresponding to the data type of the variable (“The variable number data is included in the attribute data.  The variable number can be set in a bit format, an integral number format, or a real number format, besides this format.  Data of those kinds is included in the attribute data, together with the variable number data” Col. 32 lines 43-47 and lines 13-39).

As to dependent claim 7, Munemoto teaches the program development support device according to claim 1,


As to dependent claim 8, Munemoto teaches the program development support device according to claim 1, Munemoto further teaches wherein the controller program is a ladder program or a ST program (Fig. 15 ladder program editing screen).

Claim 10 reflects a program development support method embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 11 reflects a non-transitory computer-readable recording medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 12 reflects a program development support method embodying the limitations of claim 2 therefore the claim is rejected under similar rationale.

Claim 13 reflects a non-transitory computer-readable recording medium embodying the limitations of claim 2 therefore the claim is rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munemoto (US 7603183 B1) in view of Maeda et al. (US 2006/0089728 A1, hereinafter Maeda) and Chouinard et al. (US 8694959 B2, hereinafter Chouinard).

As to dependent claim 9, Munemoto teaches the program development support device according to claim 8, Munemoto does not appear to expressly teach wherein
when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST elements.
	Chouinard teaches wherein when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST elements (“For example, the document 206 can support six (6) different containers for seven (7) languages (e.g., ST, IL, LD, FBD & custom & SFC & FC, 61499, HMI).  Each can include specific rules for each (e.g., graphical, textual)” Col. 6 lines 47-49).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Munemoto to comprise wherein when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171